Citation Nr: 1736135	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO. 11-00 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating from December 21, 2010 to November 27, 2012, and in excess of 10 percent from November 28, 2012 for pseudofolliculitis barbae. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. From December 21, 2010 to November 27, 2012, the Veteran's pseudofolliculitis barbae did not affect at least five percent of his entire body or exposed areas, nor did it require intermittent systemic therapy with corticosteroids or other immunosuppressive drugs.

2. From November 28, 2012, the Veteran's pseudofolliculitis barbae did not affect at least 20 percent of his entire body or exposed areas, nor did it require systemic therapy with corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating from December 21, 2010 to November 27, 2012 for pseudofolliculitis barbae have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2016).

2. The criteria for a disability rating in excess of 10 percent from November 28, 2012 for psuedofolliculitis barbae have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA's duty to notify was satisfied by a January 2011 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person VA examinations in February 2011 and March 2015. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO rated the Veteran's pseudofolliculitis barbae as noncompensable prior to November 28, 2012, and 10 percent disabling from November 28, 2012 under Diagnostic Code (DC) 7899-7806.

Under Diagnostic Code 7806, a non-compensable (zero percent) rating is assigned when less than five percent of the entire body area or less than five percent of the exposed body area is affected, and; no more than topical therapy required during the preceding 12-month period. A 10 percent rating is warranted for dermatitis or eczema affecting five to 20 percent of the entire body area or five to 20 percent of exposed areas; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the preceding 12-month period. A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body area or 20 to 40 percent of exposed areas, or systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the preceding 12-month period. A 60 percent disability rating is warranted for dermatitis or eczema, affecting more than 40 percent of the entire body area or more than 40 percent of exposed areas, or constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the preceding 12-month period. 38 C.F.R. § 4.118.

Upon VA examination in February 2011, the Veteran reported he did not undergo any treatment for his condition over the prior 12 months. The examiner noted the Veteran did not have any exudation, ulcer formation, itching, shedding, or crusting as a result of his pseudofolliculitis barbae.

Upon private examination in November 2012, the Veteran reported he experienced pain as a result of shaving. The examiner noted the Veteran had five or more scars that were elevated or depressed. The examiner also noted the Veteran's scars were not unstable or painful, did not cause gross distortion or asymmetry of the Veteran's facial features, there was no visible or palpable tissue loss, nor did any of the scars cause limitation of function. The examiner reported that the Veteran's pseudofolliculitis barbae presented with at least 5% but less than 20% of his exposed areas affected. 

Upon VA examination in March 2015, the Veteran reported constant or near-constant treatment of his condition with topical corticosteroids. The examiner reported that the Veteran's pseudofolliculitis barbae presented with at least 5% but less than 20% of his exposed areas affected. The examiner noted no tumors or neoplasms, no debilitating episodes, and no treatments or procedures other than systemic or topical medications in the previous 12 months. 

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating prior to November 28, 2012, and in excess of 10 percent from November 28, 2012. Prior to November 28, 2012, the Veteran reported he did not undergo any treatment for his condition. There is no objective medical evidence prior to November 28, 2012 showing that the Veteran's pseudofolliculitis barbae affected at least five percent of his total body area. For the period from November 28, 2012, the Veteran reported occasional pain and scarring. These symptoms were treated by intermittent systemic therapy with corticosteroids. 

DC 7806 provides that the skin disability should be rated based upon the predominant feature, whether disfigurement of the head, face, and neck (Diagnostic Code 7800) or scars (Diagnostic codes 7801-7805). The Veteran's pseudofolliculitis barbae has not presented with one character of disfigurement throughout the entirety of the appeal; therefore a disability rating under DC 7800 is not appropriate. See 38 C.F.R. § 4.118. The Veteran states he has some scarring due to his disorder. There is no evidence that these scars are deep, non-linear, painful, or unstable. Accordingly, a compensable disability rating under Diagnostic Codes 7801-7804 is not warranted. See 38 C.F.R. §§ 4.31, 4.118. In addition, the February 2011, November 2012, and March 2015 VA examiners indicated no disabling effects of the Veteran's scars; therefore, an alternative rating under DC 7805 is not warranted. See 38 C.F.R. § 4.118.

The Board has considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). As discussed above, the Board has considered entitlement to compensable disability ratings under Diagnostic Codes 7800-7805 as instructed by DC 7806 but found that no such entitlement is warranted. Additionally, there is no evidence of any other skin condition such that an alternative disability rating under a different diagnostic code would be warranted. 

The Veteran is competent to report observable symptoms, such as pain or scarring. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the skin disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to compensable disability rating from December 21, 2010 to November 27, 2012, and in excess of 10 percent from November 28, 2012 for the Veteran's skin disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

A compensable disability rating from December 21, 2010 to November 27, 2012 for pseudofolliculitis barbae is denied. 

A disability rating in excess of 10 percent from November 28, 2012 for pseudofolliculitis barbae is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


